1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3

4
                                                 )
5
     Re: Thomas W. McNamara’s Litigation         )      2:17-cv-02966-KJD-NJK
     Pursuant to Appointment Order in Fed. Trade )      2:17-cv-02967-JAD-PAL
6    Comm’n v. AMG Servs., Inc., 2:12-cv-00536- )       2:17-cv-02968-JCM-NJK
     GMN-VCF                                     )      2:17-cv-02969-JAD-CWH
7                                                )
                                                 )
8

9
                                    OMNIBUS TRANSFER ORDER
10

11          Thomas W. McNamara (“McNamara”) filed the above-captioned cases pursuant to his
12   authority as court-appointed monitor over the judgment debtor’s assets in Fed. Trade Comm’n
13   v. AMG Servs., Inc., 2:12-cv-00536-GMN-VCF. In the order appointing McNamara (the
14   “Appointment Order”), Chief Judge Gloria M. Navarro retained exclusive jurisdiction over
15   disputes relating to McNamara’s authority as monitor. (See Appointment Order, 2:12-cv-00536,
16   ECF No. 1099). The exclusive jurisdiction includes disputes over the scope of McNamara’s
17   authority and whether certain entities and assets are a part of the Monitorship Estate. (Id. 4:5–6,
18   11:7–8, 23:16–19).
19          Because the above-captioned cases concern questions regarding the scope of
20   McNamara’s authority and whether certain entities or assets are included in the Monitorship
21   Estate, they are subject to Chief Judge Navarro’s exclusive jurisdiction. Accordingly, THE
22   UNDERSIGNED JUDGES HEREBY ORDER each of these cases to be TRANSFERRED
23   and REASSIGNED to Chief Judge Gloria M. Navarro for all further proceedings:
24          2:17-cv-02966-KJD-NJK McNamara v. Hallinan, et al.
25          2:17-cv-02967-JAD-PAL McNamara v. Hallinan, et al.


                                                 Page 1 of 2
1           2:17-cv-02968-JCM-NJK McNamara v. Patten, et al.
2           2:17-cv-02969-JAD-CWH McNamara v. Selling Source, LLC, et al.
3

4           IT IS FURTHER ORDERED that McNamara shall file a copy of this Order in any
5    future suits he brings in this District in his capacity as Monitor pursuant to the Appointment
6    Order in Fed. Trade Comm’n v. AMG Servs., Inc., 2:12-cv-00536-GMN-VCF (ECF No. 1099).
7                        2
            DATED this _____day of October, 2018.
8

9
          ______________________________                   ______________________________
10        Gloria M. Navarro, Chief Judge                   Kent J. Dawson
          United States District Judge                     United States District Judge
11

12

13

14        ___
          ______________________________
            ___________________                            ____
                                                           ______________________________
                                                               ______________________
15
          Jennifer
          Jen          Dorsey
            nniferr A. Dorssey                             JJames
                                                             ames C. Mahan
          United States Dis
                         District
                            strict Ju
                                   Judge                    United States District Judge
16

17

18

19

20

21

22

23

24

25




                                                Page 2 of 2
